


Exhibit 10.13

 

Addendum

To

Employment Agreement

 

This Addendum is effective October 4, 2005 (“Addendum”) and modifies the
Employment Agreement (“Agreement”) entered into effective June 2, 2005 between
Lawson Software, Inc., a Delaware corporation (“Company”) and Harry Debes
(“Employee”), pursuant to Section 7.7 of the Agreement.  Capitalized terms not
otherwise defined in this Addendum have the same respective meaning as defined
in the Agreement.  The sections of the Agreement that are not expressly modified
by this Addendum shall remain in effect pursuant to their terms.

 

Section 3.7 of the Agreement is replaced in its entirety with the following new
Section 3.7:

 

3.7           Relocation Expenses.  Company shall reimburse Employee for
reasonable and customary relocation expenses, including, but not limited to,
temporary housing in the St. Paul/Minneapolis area until sixty days following
the closing of the Lawson/Intentia Transaction.  The Company shall pay
associated closing costs upon the purchase by Employee of a residence in St.
Paul/Minneapolis.  If the Employee sells his residence in Denver on or before
December 31, 2006, the Company shall pay real estate commissions and closing
costs associated with Employee’s sale of existing residence.  The Company shall
pay the costs of packing, loading, transporting, storing (as required) and
unloading of Employee’s existing personal property from present residence to new
residence.  If Employee has purchased a new residence in the St.
Paul/Minneapolis area (the “St. Paul/Minneapolis Residence”) but has not sold
his Denver residence and the Company terminates Employee’s employment on or
before December 31, 2006, then the following shall apply:  (i) Employee shall
use reasonable efforts to promptly sell Employee’s St. Paul/Minneapolis
Residence and (ii) if the net sales proceeds (less selling and closing costs) of
the St. Paul/Minneapolis Residence are less than Employee’s purchase price paid
for that residence (a “Loss”), the Company shall promptly reimburse Employee for
the amount of that Loss.  The Company’s obligation under this Section shall not
exceed $150,000.00.  Such reimbursements shall be made by Company on a timely
basis upon submission by Employee of receipts evidencing such expenses.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written.

 

 

Lawson Software, Inc.

 

 

 

 

 

By

         /s/ H. Richard Lawson

 

 

H. Richard Lawson,

 

 

Chairman

 

 

 

 

 

 

 

             /s/ Harry Debes

 

Harry Debes

 

1

--------------------------------------------------------------------------------


 

This Addendum is effective June 1, 2006 (“Addendum”) and modifies the Employment
Agreement, as amended (“Agreement”) entered into effective June 2, 2005 between
Lawson Software, Inc., a Delaware corporation (now known as Lawson Software
Americas, Inc.) (“Company”) and Harry Debes (“Employee”), pursuant to
Section 7.7 of the Agreement.  Capitalized terms not otherwise defined in this
Addendum have the same respective meaning as defined in the Agreement.  The
sections of the Agreement that are not expressly modified by this Addendum shall
remain in effect pursuant to their terms.

 

Section 3.9 of the Agreement is deleted in its entirety and replaced with the
following new Section 3.9:

 

3.9             Tier 1 Change in Control Severance Pay Plan Is Applicable to
Employee.  The Lawson Software, Inc. Executive Change in Control Severance Pay
Plan for Tier 1 Executives (first adopted on January 17, 2005) will apply to
Employee on and after June 1, 2006 (the “Tier 1 CIC Plan”).  As stated in the
Tier 1 CIC Plan, any severance payments under the Tier 1 CIC Plan will be
reduced by the amount of any severance payments under this Agreement.

 

This Addendum may be signed in counterpart and by fax, and is effective June 1,
2006.

 

Lawson Software, Inc.

 

Lawson Software Americas, Inc.

 

 

 

 

 

 

By

       /s/ David R. Hubers

 

By

        /s/

 

David R. Hubers,

 

Title

 

 

Compensation Committee Chair

 

 

 

 

 

 

 

 

          /s/ Harry Debes

 

 

Harry Debes

 

 

 

2

--------------------------------------------------------------------------------
